Citation Nr: 0717851	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post L4-L5 
discectomy (low back disability).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the 
United States Marine Corps Reserve from February to July 
1989, and during intermittent assignments from January 1991 
to October 1995, including a period from January to February 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied service connection 
for a low back disability.  The Board notes that the 
appellant requested that his claim be transferred to the RO 
in St. Petersburg, Florida, due to his change in residence.  

The appellant was scheduled for a Board hearing in March 
2007; however, he failed to appear for this hearing and 
provided no explanation for his absence.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2006).  


FINDINGS OF FACT

1.  The appellant injured his left shoulder and upper back 
while he was on ACDUTRA in January 1992.

2.  The appellant underwent a bilateral L4-5 laminectomy and 
discectomy in December 2002.  

3.  The appellant's low back disability is currently 
characterized as "stable status post lumbar discectomy."

4. The appellant's low back disability is not shown to be 
related to his ACDUTRA, or any other event during service.


CONCLUSION OF LAW

The appellant's low back disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101(22), 1101, 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an October 2003 letter, which predates the April 2004 
rating decision on appeal, the RO notified the appellant of 
the first and second elements outlined above.  See Overton v. 
Nicholson, 20 Vet. App. 427, 440-41 (2006).  A May 2005 
letter satisfied the third and fourth elements because it 
notified the appellant of the evidence he was responsible for 
submitting, and identified several types of evidence he could 
provide to further substantiate his claim.  

Further, through his statements on his April 2005 VA-9 form, 
the appellant demonstrated his understanding of what was 
necessary to substantiate his service-connection claim, i.e., 
any notice defect was cured by the appellant's actual 
knowledge.  See Sanders; see also Simmons v. Nicholson, No. 
06-7092 (Fed. Cir. May 16, 2007).  In any event, the Board 
finds that a reasonable person could be expected to 
understand from the notices what was needed to substantiate 
his claim, and thus the essential fairness of the 
adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007); Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  appellant 
status, existence of a disability, a connection between the 
appellant's service and the disability, degree of disability, 
and effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  A letter was sent to the appellant 
in March 2006 providing the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
appellant, and for which he authorized VA to request, have 
been associated with the claims folder.  38 U.S.C.A. § 5103A.  
In addition, in November 2003, he was afforded a formal VA 
examination to assess the clinical findings and current 
diagnoses relating to any back condition.  

The Board observes that within his VA-9 form, the appellant 
indicated he received private medical treatment in the early 
to mid 1990s for a low back disability, and that he "had 
been gathering" these records, as well as witness 
statements, in support of his claim.  He requested a Board 
hearing in order to present such evidence.  The appellant not 
only received the May 2005 letter specifying that he should 
submit these types of documents to VA, he was also scheduled 
for a Board hearing in March 2007.  A letter, dated in 
February 2007, provided the appellant with the date and time 
of his scheduled hearing, along with the procedures for 
rescheduling the hearing, if desired.  The appellant did not 
submit any additional evidence he may have gathered, and he 
failed to appear for the Board hearing.  A reason for his 
absence has not been provided.  In fact, no communication has 
been received from the appellant since the submission of his 
VA-9 form packet in April 2005.  

VA is required to "make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
appellant's claim for benefits" so long as the claimant 
"adequately identifies those records and authorizes the 
Secretary to obtain them."  VA's duty to secure records, 
however, extends only to relevant records.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1); see also Loving v. 
Nicholson, 19 Vet. App. 96, 102 (2005).   The Board concludes 
that the failure of the appellant to authorize VA to obtain 
records on his behalf, or to identify sources of any VA 
treatment, relieves VA of its duty to obtain any such 
documents; thus, VA's duty to assist the appellant in 
obtaining pertinent private and VA medical records in 
connection with this claim has been fulfilled.  See 38 C.F.R. 
§ 3.159(c); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
("[T]he duty to assist is not always a one-way street.  If 
an appellant wishes help, he cannot passively wait for it in 
those circumstances where he may, or should, have information 
that is essential in obtaining the putative evidence.")

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
appellant will not be prejudiced as a result of the Board's 
adjudication of his claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in the line of 
duty in the "active military, naval, or air service."  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval or air service" includes: 
"active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training."  38 U.S.C.A. § 101(22) & 
(24)(West 2002); 38 C.F.R. § 3.6 (2006). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that his current low back disability 
is a result of attempting to lift a rucksack while on ACDUTRA 
in January 1992.  Service medical records, dated in that 
month, indicate that the appellant was treated for injuries 
he sustained during the incident described above.  At that 
time, he stated that the "pop felt sharp" and "like a 
knuckle crack" between his shoulder blade.  The physician 
found that the appellant had pain distally from the shoulder 
blade; abnormal muscle tone in the left shoulder; a notable 
edema in the left side of the spine to a knots location on 
the mid-shoulder, a tingling sensation in his left elbow, and 
normal range of motion in all extremities.  The physician 
ruled out a superspinus muscle tear, versus a strain, and 
stated that x-ray studies of the posterior and lateral back 
were negative.  The appellant was treated with medication and 
instructed to return to the clinic if the pain worsened.  

The appellant next sought in-service treatment in January 
1993 for an ankle sprain.  There is no evidence of any back 
complaints made at that time.  From January 1993 to June 
1995, the appellant was seen nearly a dozen times for various 
ailments and certification check-ups.  These records do not 
contain any references to back complaints, injuries, or 
conditions made by the appellant or treating medical 
professionals.  

The Board has also reviewed and considered private medical 
records contained in the file.  The appellant was seen in 
December 2002 for complaints of acute low back pain and right 
leg pain that had increased in severity since a mid-back 
injury he experienced while shoveling snow in November 2002.  
The appellant reported a past medical history of a lumbar 
injury in the military 10 to 12 years earlier, and stated 
that he experienced "flare-ups" three to four times 
annually since that time, although none requiring acute 
medical care.  (Service medical records do not contain 
documentation of a lumbar injury.)  The private medical 
records show that the veteran experienced acute low back pain 
from the time of his November 2002 injury until he underwent 
a bilateral L4-L5 laminectomy and discectomy in December 
2002.  Subsequently, the veteran reported for follow-up care 
appointments through November 2003.  There is no indication 
of the treating physicians opining that the appellant's low 
back disability was the result of any injuries he sustained 
during his ACDUTRA.

A VA examination was conducted in November 2003.  The 
examiner noted that he had reviewed the claims folder and 
that he was aware of the appellant's recent medical history.  
The appellant indicated to the examiner that, at the time of 
his in-service injury, he "felt a very sudden pain in his 
lower back associated with the sudden loss of sensation in 
the bilateral lower extremities."  (Service medical records 
do not contain documentation of these complaints.)  He also 
reported periodic back pain following his military service, 
with several episodes of increased back pain.  (The file 
contains no medical evidence of treatment for post-service 
back pain until December 2002).  The examiner diagnosed the 
appellant as having residuals following an L4-L5 discectomy, 
with frequent pain.  The examiner did not relate the 
appellant's low back disability to any injuries he sustained 
during his ACDUTRA.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

The Board notes that the appellant is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2) (2006).  At the time of the incident, the appellant 
stated that he felt a pop between his shoulder blade.  
Private medical records, dated in December 2002, show that 
the appellant reported a lumbar injury while in service.  
Indeed, at the November 2003 VA examination, he recalled a 
pain in his lower back and loss of sensation in his legs at 
the time of his service injury.  However, the Board finds 
that the appellant's statements provided contemporaneously 
with his service injury, which refer to his upper back and 
left shoulder, rather than those given over a decade later, 
which refer to his low back, to be more probative.  
Furthermore, the evidence does not show that the veteran had 
a lumbar back injury during his ACDUTRA.

The appellant has also stated that he has experienced back 
pain since the time of his service injury.  The Board notes 
that the physician who treated him in service instructed the 
appellant to return to the clinic if his pain from the 
January 1992 injury worsened.  Subsequent service medical 
records show that the veteran was seen on numerous occasions 
for a plethora of ailments and certification examinations.  
At no time over these next 3.5 years did the veteran report 
any further back complaints or seek treatment for his back, 
even though he had ample opportunity during several medical 
examinations.  This evidence, or lack thereof, weighs heavily 
against the veteran's contention of having back pain since 
the time of his service injury.  The December 2002 medical 
record is the earliest evidence of a back disability 
occurring subsequent to the appellant's January 1992 injury.  
See 38 C.F.R. § 3.303(b).  In addition, this entry also 
reports that the appellant incurred an intervening, post-
service injury to his back in November 2002 and experienced 
acute low back pain until the time of his surgery in December 
2002.

Service medical records show that the appellant sustained a 
left shoulder and upper back injury in January 1992, with no 
subsequent complaints or treatment for his back.  He 
currently has a low back disability.  There is no competent 
evidence that his current low back condition, which was 
diagnosed post-service and almost ten years after his service 
injury, was the result of his ACDUTRA.  In fact, as noted 
above, an intervening, injury occurred in November 2002 while 
the veteran was shoveling snow.  Post-service medical records 
show that the veteran experienced acute low back pain from 
November 2002 until his back surgery the following month.  
These records do not show that the veteran reported upper 
back or left shoulder pain, or that he currently has an upper 
back or left shoulder disability.  In light of the foregoing, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection for low back 
disability; thus the appellant's claim must be denied.  

The Board does not question the sincerity of the appellant's 
conviction that his low back disability is related to 
service.  However, while he is competent to report his 
symptoms, his assertions are not supported by the objective 
evidence from service and thereafter which do not reflect the 
presence of a chronic low back disorder since service or that 
his current back disability is related to his injury in 
service.  His assertions alone are not persuasive.  In 
addition, as a lay person, he is not competent to provide a 
medical etiology merely by his own assertions because such 
matters require medical expertise.  38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Since the appellant is not professionally 
qualified to provide a medical opinion, and because there 
exists no medical evidence providing such a nexus between the 
appellant's current diagnosis and his ACDUTRA, there is no 
competent evidence upon which to establish service connection 
for this claim.


ORDER

Service connection for low back disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


